 In the Matter of E. I. DU PONT DE NEMOURS & COMPANYandUNITEDMINE WORKERS OF AMERICA, DISTRICT #50, AFFILIATED WITH THECONGRESS OF INDUSTRIAL ORGANIZATIONSCase No. C-1621.-Decided July 5, 1940Jurisdiction:chemicalproducts manufacturing industry.Settlement:stipulation providing for compliance with the Act.Remedial Order:entered on stipulation.Mr. Geoffrey J. Cunni f f ,for the Board.Mr. C. M. Spargo,ofWilmington, Del., for the respondent.Mr. Herman Edelsberg,of New York City, for the Union.Miss Margaret M. Farmer,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon charges and amended charges duly filed by United MineWorkers of America, District #50, affiliated with the Congress ofIndustrialOrganizations, herein called the Union, the NationalLabor Relations Board, herein called the Board, by the RegionalDirector for the Fourth Region (Philadelphia, Pennsylvania), is-sued its complaint dated May 28, 1940, against E. I. du Pont DeNemours & Company, Wilmington, Delaware, herein called the re-spondent, alleging that the respondent had engaged in and was en-.gaging in unfair labor practices affecting commerce, within the mean-ing of Section 8 (1), (3), and (5) and Section 2 (6) and (7) of theNational Labor Relations Act, 49 Stat. 449, herein called the Act.Copies of the complaint, accompanied by a notice of hearing, wereduly served upon the respondent and upon the Union.Concerning the unfair labor practices, the complaint alleged insubstance (1) that the respondent at its Paulsboro, New Jersey, plant,discouraged membership in the Union by suspending production ofsulphuric acid and locking out and thereafter refusing to reemploy25 N. L. R. B., No. 18.153 154DECISIONS OF NATIONAL LABOR RELATIONS BOARDor to reinstate certain named employees 1 because of their member-ship in and activity in behalf of the Union; (2) that the respondentrefused to bargain collectively with .the Union in respect to rates ofpay, wages, hours of employment, and other conditions of employ-ment, although the Union represented a majority of the respondent'semployees within an appropriate bargaining unit; (3) that by theforegoing acts, by disparaging the Union to its individual employeesat its Paulsboro, New Jersey, plant, by interrogating said employeesas to their membership in the Union, by urging said employees tofurnish it with the names of union members, and in other ways, therespondent interfered with, restrained, and coerced its employees atsaid plant, in the exercise of the rights guaranteed in Section 7 of theAct.The respondent filed an answer, dated June 10, 1940, denying thatithad engaged in or was engaging in the unfair labor practicesalleged, and averred by way of affirmative defense that the cessationof production at the plant herein involved was necessitated by a pro-gressive decrease in the demand for sulphuric acid, the product manu-factured at said plant; that business conditions do not warrant theresumption of operations at this plant; and that many of the em-ployees named in the complaint are now employed in its other plants.Thereafter, the respondent, the Union, and counsel for the Boardentered into a stipulation, dated June 13, 1940, in settlement of thecase, subject to the approval of the Board.This stipulation providesas follows :-`STIPULATIONIt is hereby stipulated by and between E. I. du Pont De Ne-mours -& Company, respondent herein; United MineWork-ers of America, District #50, affiliated with the Congressof Industrial Organizations, a party herein; and Geoffrey J.Cunniff, attorney for the National Labor Relations Board, that :1.Upon charges duly filed by United Mine Workers ofAmerica, District #50, affiliated with the Congress of Indus-trial Organizations, the National Labor Relations Board, by theRegional Director for the Fourth Region, acting pursuant toauthority granted in Section 10 (b) of the National Labor Re-lations Act (49 Stat. 449) and its Rules and Regulations, Series2, as amended, Article IV, Section 1, issued its Complaint con-1 The names of these employees,as listed in ScheduleA of the complaint,are JamesLloyd, Hairy Eastlack, Walter Rishell. Lewis Trout, Clarence Orr, Earl Reed,Ernest Bun-dens, Rudolph Hartshorn, Angelo Ginipro, Thomas Trout, IIoward Gwinn, Daniel Kelly,W C Burr, JohnHampton, JohnDengler, John Segar, John Cables,James Gray,FrederickFreas,William Gray, Robert Miller, Frank Lloyd, Frank Bellum. E. I. DU PONT DE NEMOURS & COMPANY155taining a Notice of Hearing on the 28th day of May, 1940,against E. I. du Pont De Nemours & Company.II.The Respondent, E. I. du Pont De Nemours & Company,is and has been since on or about September 4, 1915, a corpora-tion organized and existing by virtue of the laws of the Stateof Delaware, with its principal offices in City of Wilmington,State of Delaware.III.The respondent is engaged in the manufacture, sale anddistribution of various products and as part if its business, ownsand operates plants and places of business in approximatelyseventy-eight localities, situated in twenty-seven states of theUnited States.IV. The respondent is now and has continuously for a longperiod of time past, been authorized to do business in the Stateof New Jersey, having-one of its offices and places of businessin the Town of Paulsboro, State of New Jersey, and is now andhas been continuously for a long time past, engaged at its placeof business in the Town of Paulsboro, State of New Jersey,hereinafter called the Paulsboro plant, in the manufacture, saleand distribution of chemical products, including sulphuric acidand strontium nitrate.V. The respondent, in the course and conduct of its busi-ness at its Paulsboro plant, causes, and at all times herein men-tioned, has continuously caused large quantities of raw materialsused by it in the manufacture, sale and distribution of itschemical products to be shipped and transported in interstatecommerce from and through States of the United States otherthan the State of New Jersey, to its Paulsboro plant in theState of New Jersey, and causes and has continuously causedlarge quantities of chemical products manufactured by it to beshipped in interstate commerce from its Paulsboro plant inthe State of New Jersey, to, into and through States of theUnited States other than the State of New Jersey, and to foreigncountries.VI. The respondent is engaged in interstate commerce withinthe meaning of the Act, the decisions of the Board, and thedecisions of the Supreme Court of the United States.VII. The United Mine Workers of America, District #50,affiliatedwith the Congress of Industrial Organizations, is alabor organization within the meaning of Section 2, subdivision(5) of the National Labor Relations Act.VIII. This stipulation, together with the pleadings, and acommerce stipulation attached hereto and marked "A" and madea part hereof may be introduced as evidence by filing them with 156DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe Chief Trial Examiner of the National Labor RelationsBoard, Washington;D. C., designated by said Board.IX. The taking of testimony or the'submission of furtherevidence before a Trial Examiner in this matter,the makingof findings of fact, and conclusionsby theBoard, pursuant tothe provisions of the National Labor Relations Act, are herebyexpressly waived by the parties herein, and the Board'sOrder,as herein provided,shall have the same force and effect as ifmade after a full hearing,presentation of evidence,and themaking of findings thereon.X. Upon this stipulation, Exhibit "A" and the pleadings, ifapproved by the National Labor Relations Board,an Order mayforthwith be entered by the Board providing as follows :Respondent,E. I. du Pont De Nemours & Company,and itsofficers, agents,successors,and assigns, shall1.Cease and desist from :(a) In any manner interfering with, restraining, or coercingits employees in the exercise of their rights to self-organization,to form, join,or assist labor organizations,to bargain collectivelythrough representatives of their own choosing, and to engage inconcerted activities for the purpose of collective bargaining orother mutual aid or protection, as guaranteed in Section 7 of theNational Labor Relations Act;(b)Discouraging membership in United Mine Workers ofAmerica, District #50, affiliated with the Congress of IndustrialOrganizations,or any other labor organizations of their em-ployees by discharging or in any other manner discriminatingagainst their employees in regard to hire or tenure of employ-ment, or any condition of employment of any of their employeesby reason of said employees'membership in the United MineWorkers of America, District #50, affiliated with the Congressof Industrial Organizations,or any other labor organization oftheir employees.2.Take the following affirmative action in order to effectuatethe policies of the Act :(a) Immediately offer reinstatement and, upon acceptance ofsuch offer,reinstate to their former positions,without loss ofseniority and without prejudice to any rights and privilegespreviously enjoyed by them, the following employees:James LloydHarry EastlackWalter RishellLewis TroutClarence OrrEarl ReedErnest BundensRudolph HarshornAngelo GiniproThomas TroutHoward GwinnDaniel Kelly E. I. DU PONT DE NEMOURS & COMPANY157W. C. BurrFrederick FreasJohn HamptonWilliam GrayJohn DenglerRobert MillerJohn SegarFrank LloydJohn GablesFrank BellumJames Gray(b)Make whole the employees named in paragraph 2 (a)above for any loss of pay they may have suffered by reason of therespondent's acts by payment to each of them of a sum of moneyequal to that which each would normally have earned as wagesduring the period from the date of the termination of employ-ment of each to the date of the respondent's offer of reinstate-ment, less the net earnings of each during that period ;(c) Inform all of its officers,agents, and representatives thatthey shall not threaten employees in any manner because of theirmembership in any labor organization in general,or the UnitedMine Workers of America, District#50, affiliated with the Con-gress of Industrial Organizations,in particular;(d)Post immediately in conspicuous places at its Paulsboro,New Jersey,plant and maintain for a period of at least sixty(60) consecutive days from the date of posting, notices to itsemployeesstating: (1) that therespondent will not engage in theconduct from which it is ordered to cease and desist in para-graphs 1 (a) and(b) of this Order;(2) that the respondentwill take the affirmative action set forth in paragraphs 2 (a), (b)and (c)of this Order; and(3) that the respondent's employeesare free to become or remain members of United Mine Workersof America,District #50, affiliatedwiththe Congress of Indus-trialOrganizations,or any other labor organization,and therespondent will not discriminate against any employees becauseof membership or activity in that organization,or any other suchorganization;(e)Notify theRegional Director for the Fourth Region, inwriting, within ten (10)days fromthe date ofthe Order ofthe National Labor Relations Board, what steps have been takento comply therewith.XI. It is further stipulated and agreed that the Complaintmay be dismissed insofar as it alleges that the respondent failedtobargain collectivelywith the UnitedMineWorkers ofAmerica, District#50, affiliated with the Congress of IndustrialOrganizations,as the representative of the employees in theappropriate unit on matters of wages, hours and conditions ofemployment. 158DECISIONS OF NATIONAL LABOR RELATIONS BOARDXII. It is further stipulated that the true and correct nameof the respondent is E. I. du Pont De Nemours & Company.Wherever in the pleadings the respondent is designated by anyother name the said pleadings shall be amended so as to conformto the true and correct name.XIII. It is further stipulated and agreed that this stipula-tion is subject to the approval of the National Labor RelationsBoard.XIV. This stipulation contains the entire agreement of theparties, and there is no verbal agreement of any kind whichvaries, alters, or modifies this stipulation.cc A»STIPULATION-THE BUSINESSOF THE COMPANYIt is hereby stipulated and agreed by and between C. M.Spargo, Esq., attorney for E. I. du Pont De Nemours & Com-pany, hereinafter referred to as the respondent, and GeoffreyJ.Cunniff,Esq., attorney for the National Labor RelationsBoard, that :1.The respondent is and has been at all times since January1,1917, a corporation organized under and existing by virtueof the laws of the State of Delaware, and has at all times sincesaid date, authorized to do business in the State of New Jersey,having one of its offices and places of business in the Town ofPaulsboro, County of Gloucester, State of New Jersey, and isnow and has been continuously at all times since the year 1917,engaged at the place of business in the Town of Paulsboro,County of Gloucester, State of New Jersey, hereinafter calledthe Paulsboro plant, in the manufacture and distribution ofchemical products, including sulphuric acid and strontiumnitrate.Said chemical products are sold through respondent'sprincipal office located inWilmington, Delaware.2.The respondent, in the course and conduct of its business,as hereinafter set forth, causes and has continuously caused rawand other materials used in the manufacture of its products tobe purchased and transported in interstate commerce from andthrough States of the United States other than the State of NewJersey to the Paulsboro plant, in the State of New Jersey, and ashereinafter set forth, causes and has continuously caused theproducts manufactured by it at the Paulsboro plant to be soldand transported in interstate commerce from the Paulsboro plant, E. I. DU,PONT,. DE, NEMOURS,& COMPANY159in the State of New Jersey, to, into, and through States of theUnited States other than the State of New Jersey.3.The principal materials which the respondent uses in themanufacture of its products at the Paulsboro plant are : Brim-stone, Celestite and Nitric Acid.The total cost of all materialsused by the respondent in the manufacture of its products atthe Paulsboro plant for the period from January 1, 1939, toDecember 31, 1939, was in excess of $300,000.00.During thesaid period the respondent purchased in excess of 80% of allmaterials used by it in the manufacture of its products at thePaulsboro plant in States of the United States other thaiathe State of New Jersey, principally in the States of TexasandWest Virginia, Celestite being purchased in England;and in the course and conduct of its business the respondentcauses and has continuously caused 'since January 1, 1917,in excess of 50% of all materials used by it in the man-ufacture of its products at the Paulsboro plant to be transportedin interstate commerce from States of the United States otherthan the State of New Jersey, to the Paulsboro plant in the Stateof New Jersey.The principal means of transportation to thePaulsboro plant is by rail and water.4.The principal products manufactured by the respondentat the Paulsboro plant are set forth in paragraph 1, above.The value of all products produced by the respondent at thePaulsboro plant from the period from January 1, 1939, toDecember 31, 1939, was in excess of $500,000.00.During thesaid period the respondent caused to be transported in excessof 50% of all products produced by it from the Paulsboro plant,in the State of New Jersey, to States of the United States otherthan the State of New Jersey, principally the States of Virginia.Massachusetts and Delaware; and in the course and conduct ofits business the respondent causes and has continuously causedsince January 1, 1917 in excess of 50% of all products producedby it at the Paulsboro plant to be transported in interstate com-merce from the Paulsboro plant in the State of New Jersey topurchasers in States of the United States other than the Stateof New Jersey and to other of the respondent's plants in Statesof the United States other than the State of New Jersey.Theprincipal means of transportation from the Paulsboro plant isby rail and water.5.As an integral part of its business the respondent owns andoperates plants and places of business in about seventy-eightlocalities in twenty-seven States. 160E. I. DU PONT DE NEMOURS & COMPANY6.The respondent maintains and operates sales offices for thesale of its products produced at its Paulsboro plant at the fol-lowing locations, among others :Boston, MassachusettsChicago, IllinoisCincinnati, OhioCleveland, OhioDetroit,MichiganNew York, N. Y.Philadelphia, Pa.Pittsburgh, Pa.7.The respondent is engaged in interstate commerce withinthe meaning of the National Labor Relations Act.8.Neither the respondent nor the National Labor RelationsBoard is precluded from proving or introducing evidence as toother or additional facts relative to matters herein contained.On June 18, 1940, the Board issued an order approving the abovestipulation, making it a part of the record in the case, and trans-' ferring the proceedings to the Board for the purpose of entry of adecision and order pursuant to the provisions of the stipulation.Upon the above stipulation and the entire record' in the case, theBoard makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe respondent, E. I. du Pont De Nemours & Company, a Dela-ware corporation with its principal office in Wilmington, Delaware,isengaged in the manufacture, sale, and distribution of a widevariety of products. It owns and operates places of business andplants in approximately 78 localities situated in 27 States of theUnited States.The instant proceeding is concerned solely with theoperation of the respondent's plant at Paulsboro, New Jersey, whereit is engaged in the manufacture, sale, and distribution of chemicalproducts, including sulphuric acid and strontium nitrate.Duringthe calendar year of 1939, the respondent used materials in the manu-facture of said products to the value of more than $300,000.00, morethan 80 per cent of which were purchased in States other than NewJersey.The value of the products manufactured by the respondentat its Paulsboro plant during this period was in excess of $500,000.00.More than 50 per cent of these products were shipped from said plantto States other than New Jersey._We find that the above-described operations constitute a continuousflow of trade, traffic, and commerce among the several States. 'E.T.DU PONT DE' NEMOURS & COMPANY161H. THE ORGANIZATION INVOLVEDUnited Mine Workers of America, District #50, affiliated with theCongress of Industrial Organizations, is a labor organization withinthe meaning of Section 2 (5) of the National Labor Relations Act.ORDERUpon the basis of the above findings of fact, the above stipulation,and the entire record in the case, and pursuant to Section 10 (c) ofthe National Labor Relations Act, the National Labor RelationsBoard hereby orders that the respondent, E. I. du Pont De Nemours& Company, Wilmington, Delaware, its officers, agents, successors,and assigns shall:1.Cease and desist from :(a) In any manner interfering with, restraining, or coercing itsemployees in the exercise of their rights to self-organization, to form,join, or assist labor organizations, to bargain collectively throughrepresentatives of their own choosing, and to engage in concertedactivities for the purpose of collective, bargaining or other mutualaid or protection, as guaranteed in Section 7 of the National LaborRelations Act;(b)Discouraging membership in United Mine Workers of Amer-ica,District#50, affiliated with the Congress of Industrial Organi-zations, or any other labor organizations of their employees bydischarging or . in any other manner discriminating against theiremployees in regard to hire or tenure of employment, or any condi-tion of employment of any of their employees by reason of saidemployees' membership in the United Mine Workers of America,District#50, affiliated with the Congress of Industrial Organiza-tions, or any other labor organization of their employees.2.Take the following affirmative action in order to effectuate thepolicies of the Act :(a) Immediately offer reinstatement and, upon acceptance of suchoffer, reinstate to their former positions, without loss of seniorityand without prejudice to any rights and privileges previously en-joyed by them, the following employees :James LloydHarry EastlackWalter RishellLewis TroutClarence OrrEarl ReedErnest BundensRudolph Hartshorn 2Angelo GiniproThomas TroutHoward GwinnDaniel Kelly2Referred to in the stipulation as Rudolph Harshorn. 162DECISIONS OF NATIONAL LABOR RELATIONS, BOARDW. C. BurrFrederick FreasJohn HamptonWilliam GrayJohn DenglerRobert MillerJohn SegarFrank LloydJohn Gables-Frank BellumJames Gray(b)Make whole the employees named in paragraph 2 (a) abovefor any loss of pay they may have suffered by reason of the re-spondent's acts by payment to each of them of a sum of money equalto that which each would normally have earned as wages during theperiod from the date of, the termination of employment of each- to the date of the respondent's offer of reinstatement, less the netearnings 3 of each during that period;(c) Inform all of its officers, agents, and representatives that theyshall not threaten employees in any manner because of their mem-bership in any labor organization in general, or the United MineWorkers of America, District #50, affiliated with the Congress ofIndustrial Organizations, in particular;(d)Post immediately in conspicuous places at its Paulsboro, NewJersey, plant and maintain for a period of at least sixty (60) con-secutive days from the date of posting, notices to its employeesstating: (1) that the respondent will not engage in the conduct fromwhich it is ordered to cease and desist in paragraphs 1 (a) and (b)of this Order; (2) that the respondent will take the affirmativeaction set forth in paragraphs 2 (a), (b), and (c) of this Order;and (3) that the respondent's employees are free to become or remainmembers of United Mine Workers of America, District #50, af-filiated with the Congress of Industrial Organizations, or any otherlabor organization, and the respondent will not discriminate againstany employees because of membership or activity in that organiza-tion, or any other such organization ;(e)Notify the Regional Director for the Fourth Region in writingwithin ten (10) days from- the' date of the Order of the NationalLabor Relations Board, what steps have been taken to complytherewith.9By "net earnings" is meant earnings less expenses, such as for transportation, room,and board, incurred by an employee in connection with obtaining work and working else-where than for the respondent, which would not have been incurred but for his unlawfuldischarge and the consequent necessity of his seeking employment elsewhere.SeeMatterof Crossett Lumber CompanyandUnited Brotherhood of Carpenters and Joiners of Amer-ica,Lumber and Sawmill Workers Union, Local2590, 8 N.-L. R. B. 440Monies receivedfor work performed upon Federal, State, county, municipal, or other work-relief projectsare not considered as earnings, but shall be deducted from the sum due the employee, andthe amount thereof shall be paid over to the appropriate fiscal agency of the Federal,State, county, municipal, or other government or governments which supplied the fundsfor said work-relief projects.Matter of Republic Steel CorporationandSteelWorkersOrganizing Committee, 9 N.L R B 219, enforced in NL.R B v Republic Steel Corp,107 F. (2d) 472 (C. C. A. 3d), cert granted May 20, 1940. E. I. DU PONT DE NEMOURS & COMPANY163AND IT IS FURTHER ORDERED that the complaint,in so far as it allegesthat the respondent refused to bargain collectively with the UnitedMineWorkers of America, District #50, affiliated with the Congressof Industrial Organizations,as the representative of its employeesat its Paulsboro, New Jersey, plant, be, and, it hereby is, dismissed.MR.WILLIAM M.LEISERSONtook no part in the considerationofthe above Decision and Order.